Citation Nr: 1002557	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  07-32 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction as secondary to service-connected degenerative 
joint disease of the lumbar spine with facet arthropathy.

2.  Entitlement to service connection for chronic renal 
insufficiency, claimed as a kidney condition, as secondary to 
service-connected degenerative joint disease of the lumbar 
spine with facet arthropathy.

3.  Entitlement to service connection for a bilateral foot 
disorder, as secondary to service-connected degenerative 
joint disease of the lumbar spine with facet arthropathy.

4.  Entitlement to service connection for a bilateral ankle 
disorder, as secondary to service-connected degenerative 
joint disease of the lumbar spine with facet arthropathy.

5.  Entitlement to service connection for a bilateral leg 
disorder, as secondary to service-connected degenerative 
joint disease of the lumbar spine with facet arthropathy.

6.  Entitlement to service connection for a bilateral knee 
disorder, to include a left below-the-knee amputation, as 
secondary to service-connected degenerative joint disease of 
the lumbar spine with facet arthropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from September 1959 to May 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO located in Columbia, South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  




REMAND

The Board notes that the Veteran maintains that his service-
connected low back disability has caused his current leg, 
knee, ankle, and foot problems, as well as his current kidney 
condition and erectile dysfunction.  The Board notes that the 
Veteran has not been afforded VA examinations with regard to 
any of his claimed disorders during the course of the appeal.  
VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability; the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The Veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.  

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  The regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a non-service-connected 
disability by a service-connected disability.  See also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that 
38 C.F.R. § 3.310 was revised, effective October 10, 2006.  
Because the Veteran filed his currently appealed claims for 
service connection prior to the date of the 38 C.F.R. § 3.310 
regulation change, whichever version of 38 C.F.R. § 3.310 
that is most favorable to the Veteran should be applied in 
adjudicating the issues of service connection.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the etiology 
of any current bilateral leg, knee, 
ankle, and foot disorder, including those 
disabilities which were present in the 
left lower leg prior to the left below-
the-knee amputation performed in March 
2006.  All indicated tests and studies 
should be performed and all findings must 
be reported in detail.  The claims folder 
should be made available to the examining 
physician for review.

The examiner should answer the following 
questions:  Is it at least as likely as 
not (50 percent probability or greater) 
that any current bilateral leg, knee, 
ankle or foot disorder, if found, is 
related to the Veteran's period of active 
service?  If not, is it at least as 
likely as not that the Veteran's service-
connected low back disability caused or 
aggravated (permanently worsened) any 
current leg, knee, ankle, or foot 
disorder?  The examiner should provide 
rationales for these opinions.

2.  The Veteran should be scheduled for a 
VA examination to determine the etiology 
of any current kidney disorder.  All 
indicated tests and studies should be 
performed and all findings must be 
reported in detail.  The claims folder 
should be made available to the examining 
physician for review.

The examiner should answer the following 
questions:  Is it at least as likely as 
not (50 percent probability or greater) 
that any current kidney disorder, if 
found, is related to the Veteran's period 
of active service?  If not, is it at 
least as likely as not that the Veteran's 
service-connected low back disability 
caused or aggravated (permanently 
worsened) any current kidney disorder?  
The examiner should provide rationales 
for these opinions.

3.  The Veteran should be scheduled for a 
VA examination to determine the etiology 
of any current erectile dysfunction.  All 
indicated tests and studies should be 
performed and all findings must be 
reported in detail.  The claims folder 
should be made available to the examining 
physician for review.

The examiner should answer the following 
questions:  Does the Veteran currently 
have erectile dysfunction?  If so, is it 
at least as likely as not that the 
Veteran's service-connected low back 
disability caused or aggravated 
(permanently worsened) any current 
erectile dysfunction?  The examiner 
should provide rationales for these 
opinions.

4.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examinations, to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not 
report for any ordered examinations, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to his last known address prior 
to the date of the examination.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

